DETAILED ACTION
This office action is in response to applicant's amendments and remarks filed on August 24, 2022.  
Claim 3 has been cancelled.  
Claims 1-2 and 4-5 have been amended.
Claims 1-2 and 4-5 are currently allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant invention is generally relates to an electronic apparatus allowing the running of an extended app as an application for implementing a function other than standard functions, and a computer readable non-transitory recording medium storing a program (see original disclosure, i.e. para. 2 and etc.).
With regard to Claim 1, the closest prior arts of record, Okamoto and Furushige, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… wherein the extended app manager installs the extended app so as to store a program for extended app application program interface (API) usable to the extended app, by storing a program of the extended app API included in the extended app, in a predetermined region provided on the storing device for purpose of dynamics addition of the program of the extended app API, and where the extended app platform loads, in accordance with a designation of the predetermined region from the extended app being executed, the extended app API on the memory from the predetermined region so as to be used by the extended app”.  These additional features in combination with all the other features required in the claimed invention, are not fully disclosed by the prior art(s) of record.
With regard to Claims 2 and 4, the claims are depending from the independent Claim 1, each encompasses the required limitations recited in the independent claim discussed above.

With regard to Claim 5, the closest prior arts of record, Okamoto and Furushige, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… wherein the extended app manager installs extended app API usable to the extended app, by storing a program of the extended app API included in the extended app, in a predetermined region provided on the storing device for purposes of dynamic addition of the program of the extended app API, and wherein the extended app platform loads, in accordance with a designation of the predetermined region from the extended app being executed, the extended app API on the memory from the predetermined so as to be used by the extended app”.  These additional features in combination with all the other features required in the claimed invention, are not fully disclosed by the prior art(s) of record.
Therefore, Claims 1-2 and 4-5 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675